DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 7 is objected to because of the following informalities: On line 1, “An node” should be changed to “A node”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-3, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R2-1804336 (Media Tek Inc., "UE capability compression through capability ID", 3GPP TSG-RAN WG2, April 4, 2018).

Regarding claim 1, R2-1804336 teaches an apparatus of a node of an access network (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs), comprising: 
radio frequency circuity configured to communicate with a first user equipment (UE) and a second UE (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system comprising gNBs and NG-eNBs) … A) Radio interface signaling reduction by maintaining an identifier database of most common UE AS capabilities in the access network and UE”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”); and 
one or more baseband processors communicatively coupled to the radio frequency circuitry and configured to perform operations comprising (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs having baseband processors for converting digital data to transmitted RF signals or vice-versa): 
 (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”); and 
processing a second UE capability report from the second UE (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a second UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”), 
wherein the first UE capability report and the second UE capability report include a same UE capability ID for the first UE and the second UE (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”), and 
wherein the first capability report includes partial UE capability information for the first UE and the second capability report includes partial UE capability information for the second UE (sect. 2.3, “While a driving force for UE Capability ID is to identify common sets of capabilities, delta capabilities (~partial UE capability information for a first UE and a second UE) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID plus optionally additional (delta) capabilities (~partial UE capability information for a first UE and a second UE). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)).  

 	Regarding claim 2, R2-1804336 teaches the apparatus of claim 1, wherein the UE capability information for the first UE and the second UE comprises a group of common parameters and a group of disjoint parameters, wherein the UE capability ID reports include a partial tag indicating the reports include partial UE capability information (sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~a group of disjoint parameters - a partial tag indicating the reports include partial UE capability information) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~a group of disjoint parameters - a partial tag indicating the reports including partial UE capability information). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)). 
 
Regarding claim 3, R2-1804336 teaches the apparatus of claim 2, wherein the common parameters are compared (sect. 2.1 Proposal 1: For 2, “identifying common sets of capabilities by means of different UE capability IDs”), and the disjoint parameters are merged to create combined UE capabilities information (sect. 2.3 lines 10-11, “UE can report a UE Capability ID plus optionally additional (delta) capabilities”).  

 	Regarding claim 7, R2-1804336 teaches an node of a core network configured to perform operations (sect. 2.2, “B) Network interface signaling reduction by maintain an identifier database of most common UE AS capabilities in the core network, access network, and UE … Whether the UE capability ID database is maintained in the access network and/or core network … When the UE Capability ID is provided, e.g. at initial attach (UE>network), at UE capability enquiry (network>UE>network), between access network nodes, via the core network”), comprising: 
processing a first user equipment (UE) capability report from a first UE  (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”);  
 	processing a second UE capability report from a second UE (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a second UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”), 
wherein the first UE capability report and the second UE capability report include a same UE capability ID for the first UE and the second UE  (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”), and 
(sect. 2.3, “While a driving force for UE Capability ID is to identify common sets of capabilities, delta capabilities (~partial UE capability information for a first UE and a second UE) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID plus optionally additional (delta) capabilities (~partial UE capability information for a first UE and a second UE). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)); and 
 	storing the first capability report and the second capability report (sect. 2.2, “B) Network interface signaling reduction by maintain an identifier database of most common UE AS capabilities in the core network, access network, and UE … Whether the UE capability ID database is maintained in the access network and/or core network … When the UE Capability ID is provided, e.g. at initial attach (UE>network), at UE capability enquiry (network>UE>network), between access network nodes, via the core network”, wherein the received response to the UE capability enquiry is stored by the core network; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)).
  
 	Regarding claim 8, R2-1804336 teaches the node of claim 7, 
 	wherein the UE capability information for the first UE and the second UE comprises a group of common parameters and a group of disjoint parameters, wherein the UE capability ID reports include a partial tag indicating the reports include partial UE capability information (sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~a group of disjoint parameters - a partial tag indicating the reports include partial UE capability information) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~a group of disjoint parameters - a partial tag indicating the reports including partial UE capability information). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)).  

 	Regarding claim 9, R2-1804336 teaches the node of claim 8, 
 	wherein the common parameters are compared (sect. 2.1 Proposal 1: For 2, “identifying common sets of capabilities by means of different UE capability IDs”), and the disjoint parameters are merged to create combined UE capabilities information (sect. 2.3 lines 10-11, “UE can report a UE Capability ID plus optionally additional (delta) capabilities”).  

 	Regarding claim 14, R2-1804336 teaches a user equipment (UE) (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system comprising gNBs and NG-eNBs) … A) Radio interface signaling reduction by maintaining an identifier database of most common UE AS capabilities in the access network and UE (~user equipment)”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~user equipments)”), comprising: 
 	radio frequency circuity configured to communicate with an access network (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system comprising gNBs and NG-eNBs) … A) Radio interface signaling reduction by maintaining an identifier database of most common UE AS capabilities in the access network and UE (~comprises radio frequency circuitry configured to communicate with NG-RAN (~access network))”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~comprise radio frequency circuitries for communicating with NG-RAN (~access network))”); and 
 	one or more baseband processors communicatively coupled to the radio frequency circuitry and configured to perform operations comprising (sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system comprising gNBs and NG-eNBs) … A) Radio interface signaling reduction by maintaining an identifier database of most common UE AS capabilities in the access network and UE (~comprises a baseband processor (~digital<->RF converter) coupled to a radio frequency circuitry (~transceiver))”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~comprise radio frequency circuitries for communicating with NG-RAN (~access network))”): 
 	sending a first user equipment (UE) capability report to the access network sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”), 
wherein the first UE capability report includes a same UE capability ID as a capability ID in a second UE capability report sent by a second UE to the access network (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common (~same) capability across different UEs (~includes a first UE and a second UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.3, “While a driving force for UE Capability ID is to identify common (~same) sets of capabilities, delta capabilities from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID plus optionally additional (delta) capabilities. A set of common (~same) UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)), and 
wherein the first capability report includes partial UE capability information for the first UE and the second capability report includes partial UE capability information for the second UE (sect. 2.3, “While a driving force for UE Capability ID is to identify common sets of capabilities, delta capabilities (~partial UE capability information for a first UE and a second UE) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID plus optionally additional (delta) capabilities (~partial UE capability information for a first UE and a second UE). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6, 10, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1804336 in view of Ahmed (US 2013/0210385 A1).

	Regarding claim 4, R2-1804336 teaches the apparatus of claim 1, wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”).  
	R2-1804336 does not explicitly teach that the indication is an indication of a geographical area where the UE capability information was reported.
	However, Ahmed teaches an indication of a geographical area where a UE capability information was reported ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

	Regarding claim 6, R2-1804336 teaches the apparatus of claim 1, wherein the one or more baseband processors are to add a partial tag and a tag to the UE capability information (receiving a UE capability report (~UE Capability ID plus delta capabilities) from a second UE after receiving a UE capability report (~UE Capability ID plus delta capabilities) from a first UE is adding a partial tag and a tag to the UE capability information; additionally receiving more information is adding to the information already received (see sects. 2.3 and 2.1); sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~partial tags) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~partial tags). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE); sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs having baseband processors for converting digital data to transmitted RF signals or vice-versa)). 
 	R2-1804336 does not explicitly teach that the tag is a geographical tag.
	However, Ahmed teaches a geographical tag ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information) (~geographical tag)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

Regarding claim 10, R2-1804336 teaches the node of claim 7, 
wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”).  

	However, Ahmed teaches an indication of a geographical area where a UE capability information was reported ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

	Regarding claim 13, R2-1804336 teaches the node of claim 7, 
wherein the one or more baseband processors are to add a partial tag and a tag to the UE capability information (receiving a UE capability report (~UE Capability ID plus delta capabilities) from a second UE after receiving a UE capability report (~UE Capability ID plus delta capabilities) from a first UE is adding a partial tag and a tag to the UE capability information; additionally receiving more information is adding to the information already received (see sects. 2.3 and 2.1); sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~partial tags) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~partial tags). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE); sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs having baseband processors for converting digital data to transmitted RF signals or vice-versa)).  
 	R2-1804336 does not explicitly teach that the tag is a geographical tag.
	However, Ahmed teaches a geographical tag ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information) (~geographical tag)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

  	Regarding claim 15, R2-1804336 teaches the UE of claim 14, 
wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”).  
 	R2-1804336 does not explicitly teach that the indication is an indication of a geographical area where the UE capability information was reported.
	However, Ahmed teaches an indication of a geographical area where a UE capability information was reported ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

	Regarding claim 17, R2-1804336 teaches the UE of claim 14, 
(receiving a UE capability report (~UE Capability ID plus delta capabilities) from a second UE after receiving a UE capability report (~UE Capability ID plus delta capabilities) from a first UE is adding a partial tag and a tag to the UE capability information; additionally receiving more information is adding to the information already received (see sects. 2.3 and 2.1); sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~partial tags) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~partial tags). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE); sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs having baseband processors for converting digital data to transmitted RF signals or vice-versa)), and 
(receiving a UE capability report (~UE Capability ID plus delta capabilities) from a second UE after receiving a UE capability report (~UE Capability ID plus delta capabilities) from a first UE is adding a partial tag and a tag to the UE capability information; additionally receiving more information is adding to the information already received (see sects. 2.3 and 2.1); sect. 2.3, “While a driving force for UE Capability ID (~ID comprises tags) is to identify common sets of capabilities (~a group of common parameters), delta capabilities (~partial tags) from any such set could be supported by a UE … Although it is possible to have a standalone UE Capability ID cover complete UE capabilities, not only the length of such ID could be long considering the number of UE and software versions, but it would be difficult to maintain an accurate up-to-date database of such ID without frequent database updates … UE can report a UE Capability ID (~comprising a group of common parameters - comprised of tags) plus optionally additional (delta) capabilities (~partial tags). A set of common UE capabilities can be defined and understood by all UE, so a UE can reduce capability signaling through the corresponding UE Capability ID even there is no corresponding entry of its exact capability in the database”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE); sect. 2.1, “the network (NG-RAN) (~Next Generation Radio Access Network part of 3GPP 5G system)”, wherein NG-RAN comprises gNBs and NG-eNBs having baseband processors for converting digital data to transmitted RF signals or vice-versa)).  

	However, Ahmed teaches a geographical tag ([0112], “According to the 3GPP standard, an Access Network Info Request message normally sent by a terminal to a conventional ANDSF server includes information regarding the terminal's capability (capability information) and location (location information) (~geographical tag)”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of R2-1804336 in order to retrieve conventional access network information and inter-system policies (Ahmed [0112]). 

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1804336 in view of Sakamoto (JP 3633546 B2, pub. date 3-30-2005).

	Regarding claim 5, R2-1804336 teaches the apparatus of claim 1, wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”).  

However, Sakamoto teaches an indication of any filter applied when encoding the UE capability information ([0034], “terminal 4A returns a 200 OK response message including capability information such as the type of encoding method that can be used by itself to the SIP proxy server 1A”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto with the teaching of R2-1804336 in order to enable the receiving server to know the type of the encoding method used by the terminal (Sakamoto [0034]). 

Regarding claim 12, R2-1804336 teaches the node of claim 7, 
wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”).  
 	R2-1804336 does not explicitly teach that the indication is an indication of any filter applied when encoding the UE capability information.	
([0034], “terminal 4A returns a 200 OK response message including capability information such as the type of encoding method that can be used by itself to the SIP proxy server 1A”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto with the teaching of R2-1804336 in order to enable the receiving server to know the type of the encoding method used by the terminal (Sakamoto [0034]). 

Regarding claim 16, R2-1804336 teaches the UE of claim 14, 
wherein the first UE capability report and the second UE capability report include an indication (sect. 2.1, “2) Optimization to reduce the duplicated capability across the same UE model using a UE Capability ID … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE) … UE capability identifier mechanism is an optimization based on baseline UE capability reporting”; sect. 2.1, “2) … Using an identifier, e.g. device ID, to represent a set of common capability across different UEs (~includes a first UE and a second UE)”). 
  	R2-1804336 does not explicitly teach that the indication is an indication of any filter applied when encoding the UE capability information.	
However, Sakamoto teaches an indication of any filter applied when encoding the UE capability information ([0034], “terminal 4A returns a 200 OK response message including capability information such as the type of encoding method that can be used by itself to the SIP proxy server 1A”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sakamoto with the teaching of R2-1804336 in order to enable the receiving server to know the type of the encoding method used by the terminal (Sakamoto [0034]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over R2-1804336 in view of Ahmed, and further in view of Mossoba (US 10262290 B1).

 	Regarding claim 11, R2-1804336 in view of Ahmed teaches the node of claim 10.
 	The combination does not explicitly teach wherein validation of the UE capability information per geographical area is performed separately.
	However, Mossoba teaches wherein validation of a UE capability information per geographical area is performed separately (col. 4 lines 20-16, “platform may validate that the registration information is correct (e.g., that the user is properly identified, that the location of the user is verified and associated with the user, that the method of payment is valid, and/or the like), and may register the user with the AR delivery platform when the registration information is correct”; col. 4 lines 8-19, “the registration information may include information indicating proof of an identity of the user (e.g., a name of the user, a home address of the user, an email address of the user, a driver's license number of the user, and/or the like); information indicating the location of the user (e.g., a home address of the user, global positioning system (GPS) coordinates of the user device, an image of mail indicating the location, and/or the like); information indicating a method of payment for utilizing the AR delivery platform if payment is required (e.g., a credit card number, a debit card number, and/or the like); and/or the like”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mossoba with the teaching of R2-1804336 as modified by Ahmed in order to better distinguish and more effectively validate the UE capability information based on the UE’s associated location area. 
 
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643